Citation Nr: 1029592	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-11 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable evaluation for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from September 1966 to 
June 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Board notes that, in the January 2009 notice of disagreement 
with respect to the instant claim, the Veteran's representative 
argued that VA should develop the Veteran's claim for an 
evaluation of his non-service-connected right ear hearing loss.  
The Board will accept this statement as an informal application 
to reopen a claim of entitlement to service connection for right 
ear hearing loss.  However, the issue of whether new and material 
evidence has been submitted with respect to the issue of service 
connection for right ear hearing loss has not yet been 
adjudicated by the RO.  As such, this issue is not before the 
Board and must be adjudicated by the RO.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995).

Finally, the Veteran's claim for a compensable evaluation for 
left ear hearing loss is impacted by the outcome of his 
application to reopen, and therefore, the increased rating claim 
is inextricably intertwined with application to reopen.  The 
United States Court of Appeals for Veterans Claims has held that 
all issues "inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the 
increased rating claim is "inextricably intertwined" with the 
application to reopen, the increased rating claim must also be 
remanded to the AOJ in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

1.	Adjudicate the issue of whether new and 
material evidence has been submitted 
sufficient to reopen a claim of service 
connection for right ear hearing loss.  
All appropriate procedures should then be 
followed.  The Veteran should be advised 
that, if he wishes to initiate an appeal 
of this issue, he must file a timely 
notice of disagreement following the 
issuance of a rating decision.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



